Citation Nr: 0903974	
Decision Date: 02/04/09    Archive Date: 02/12/09

DOCKET NO.  05-33 438	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO) 
in Milwaukee, Wisconsin


THE ISSUE

Entitlement to an initial rating in excess of 10% for right 
middle finger fracture residuals with degenerative joint 
disease (DJD).


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel




INTRODUCTION

The veteran had active service from January 1979 to April 
1986.

This appeal to the Board of Veterans Appeals (Board) 
originally arose from a March 2005 rating action that granted 
service connection for right middle finger fracture residuals 
with DJD and assigned an initial 0% rating from November 
2004.  By rating action of September 2005, the RO assigned an 
initial 10% rating from November 2004.  Because the claim for 
a higher initial rating involves a request for a higher 
rating following the initial grant of service connection, the 
Board has characterized it in light of the distinction noted 
by the U.S. Court of Appeals for Veterans Claims (Court) in 
Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(distinguishing initial rating claims from those for 
increased ratings for already service-connected disability).

In his October 2005 Substantive Appeal, the veteran requested 
a Board hearing before a Veterans Law Judge at the RO.  
Subsequently that month, the veteran modified his hearing 
request, cancelling his request for a Board hearing and 
instead requesting a hearing before a hearing officer at the 
RO.  By letter of December 2005, the RO notified the veteran 
and his representative of a RO hearing that had been 
scheduled for him for a date in February 2006.  The veteran 
failed to report for the hearing.  In August 2006, the 
veteran's representative notified the RO that the veteran did 
not want his hearing to be rescheduled.

By decision of February 2008, the Board remanded this case to 
the RO for further development of the evidence and for due 
process development.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  The veteran's right middle finger fracture residuals are 
manifested by good strength and range of motion, and mild 3rd 
metacarpal joint DJD on recent VA examinations.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10% for right 
middle finger fracture residuals with DJD are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, and Part 4, including §§ 4.1, 4.3, 4.6, 4.7, 
4.10, 4.40,  4.45, 4.71, 4.71a, Diagnostic Codes 5003, 5229 
(2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) (See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008)) 
includes, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of the 
VA to notify a claimant of the information and evidence 
needed to substantiate a claim, as well as the duty to notify 
him what evidence will be obtained by whom.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the 
obligation of the VA with respect to its duty to assist a 
claimant in obtaining evidence. 38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.  

In this case, pre-rating December 2004 and post-rating June 
2006 and May 2008 RO letters informed the veteran and his 
representative of the VA's responsibilities to notify and 
assist him in his claim.  The 2004 letter provided notice of 
what was needed to establish entitlement to service 
connection, and the 2006 and 2008 letters provided notice of 
what was need to establish entitlement to a higher rating 
(evidence showing that a disability had gotten worse).  
Thereafter, they were afforded opportunities to respond.  The 
Board finds that the veteran has thus received sufficient 
notice of the information and evidence needed to support each 
aspect of his claim, and has been provided ample opportunity 
to submit such information and evidence.  

The 2004 and 2008 RO letters also notified the veteran that 
the VA would make reasonable efforts to help him get evidence 
necessary to support his claim, such as medical records 
(including private medical records), if he gave it enough 
information and, if needed, authorization to obtain them.  
Those letters further specified what records the VA had 
received, what records the VA was responsible for obtaining, 
to include Federal records, and the type of records that the 
VA would make reasonable efforts to get.  The Board thus 
finds that the 2004, 2006, and 2008 RO letters collectively 
satisfy the statutory and regulatory requirement that the VA 
notify a claimant what evidence, if any, will be obtained by 
him and what evidence will be retrieved by the VA.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The Board points out that, in the decision of Pelegrini v. 
Principi, 17 Vet. App. 412 (2004), the Court held that proper 
VCAA notice should notify a veteran of: (1) the evidence that 
is needed to substantiate a claim; (2) the evidence, if any, 
to be obtained by the VA; and (3) the evidence, if any, to be 
provided by the claimant.  As indicated above, all 3 content 
of notice requirements have been met with in this appeal.

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) requires that notice to a claimant pursuant to the 
VCAA be provided at the time that, or immediately after, the 
VA Secretary receives a complete or substantially complete 
application for VA-administered benefits.  In that case, the 
Court determined that the VA had failed to demonstrate that a 
lack of such pre-adjudication notice was not prejudicial to 
the claimant.  

In the matter now before the Board, documents meeting the 
VCAA's notice requirements were furnished to the veteran both 
prior to and after the initial March and September 2005 
rating actions on appeal.  However, the Board finds that the 
delay in issuing the full 38 U.S.C.A. § 5103(a) notice did 
not affect the essential fairness of the adjudication, in 
that his claim was fully developed and readjudicated after 
notice was provided.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 ((Fed. Cir. 
2006).  After the issuance of the 2004, 2006, and 2008 notice 
letters and providing the veteran additional opportunities to 
furnish information and/or evidence pertinent to the claim 
under consideration, the RO readjudicated it on the basis of 
all the evidence of record, as reflected in the June 2006 and 
October 2008 Supplemental Statements of the Case (SSOCs).  
Hence, the Board finds that any VA failure to fulfill VCAA 
notice requirements prior to the RO's initial adjudications 
of the claim is harmless.           See ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Cf. 38 C.F.R. 
§ 20.1102 (2008).  
 
More recently, in March 2006, during the pendency of this 
appeal, the Court issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which held that, in rating cases, a claimant must be 
informed of the rating formula for all possible schedular 
ratings for an applicable rating code.    In this case, the 
Board finds that this was accomplished in the September 2005 
Statement of the Case, and that this suffices for 
Dingess/Hartman.  The Court also held that the VA must 
provide information regarding the effective date that may be 
assigned; such notice was provided by letter of June 2006.  

The Board is aware of the Court's recent decision in Vazquez-
Flores v. Peake,      22 Vet. App. 37 (2008), holding that, 
for an increased-compensation claim, 38 U.S.C.A. § 5103 
requires, at a minimum, that the VA notify a claimant that, 
to substantiate a claim, he must provide, or ask the VA to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on his employment and daily life.  However, the 
VA General Counsel has held that Vazquez-Flores does not 
apply to appeals from initial rating actions, and 
accordingly, the VA's VCAA notice obligations are fully 
satisfied once service connection has been granted.  Any 
further notice and assistance requirements are covered by 
38 U.S.C.A. §§ 5104(a), 7105(d)(1), and 5103A (West 2002) as 
part of the appeals process, upon the filing of a timely 
Notice of Disagreement with the initial rating or effective 
date assigned following the grant of service connection.  See 
also Goodwin v. Peake, 22 Vet. App. 128 (2008), holding, as 
to the notice requirements for downstream earlier effective 
date claims following the grant of service connection, that 
where a claim has been substantiated after the enactment of 
the VCAA, the appellant bears the burden of demonstrating any 
prejudice from defective VCAA notice with respect to the 
downstream elements.  In this case, neither the veteran nor 
his representative have alleged that his VCAA notice was 
inadequate.  See Goodwin, supra; Mayfield, supra.    

Additionally, the Board finds that all necessary development 
on the claim currently under consideration has been 
accomplished.  The RO, on its own initiative and pursuant to 
the Board remand, has made reasonable and appropriate efforts 
to assist the appellant in obtaining all evidence necessary 
to substantiate his claim, to include obtaining available 
post-service VA medical records through 2008.  The veteran 
was afforded comprehensive VA examinations in connection with 
his claim in March 2005 and September 2008; these reports are 
of record and have been considered in adjudicating this 
claim.  Significantly, the veteran and his representative 
have not identified, and the record does not otherwise 
indicate, any existing, pertinent evidence, in addition to 
that noted above, that has not been obtained.  In August 2006 
and November 2008 statements, the veteran's representative 
stated that he had no additional evidence or information to 
submit in connection with the veteran's claim.  The record 
also presents no basis for further development to create any 
additional evidence to be considered in connection with the 
matter currently under consideration.  

Under these circumstances, the Board finds that the veteran 
is not prejudiced by appellate consideration of the claim on 
appeal at this juncture, without directing or accomplishing 
any additional notification and/or development action.  



III.  Analysis

Under the applicable criteria, disability evaluations are 
determined by comparing a veteran's present symptomatology 
with criteria set forth in the VA's Schedule for Rating 
Disabilities (Schedule), which is based on average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
When a question arises as to which of 2 ratings apply under a 
particular diagnostic code (DC), the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3.  

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
where the question for consideration is the propriety of the 
initial rating assigned, evaluation of the medical evidence 
since the grant of service connection and consideration of 
the appropriateness of "staged rating" is required.  See 
Fenderson, 12 Vet. App. at 126. 

The veteran contends that his right middle finger disability 
is more than 10% disabling.

Under DC 5003, degenerative arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate DCs for the specific joint involved.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, a 10% rating will be assigned where there is X-ray 
evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups.  A 20% rating will be assigned where 
there is X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups and there are 
occasional incapacitating exacerbations.  The 10% and 20% 
ratings based on X-ray findings will not be combined with 
ratings based on limitation of motion.  38 C.F.R. § 4.71a.

Under DC 5229, a 10% rating is warranted for long finger 
limitation of motion with a gap of 1 inch (2.5 cm.) or more 
between the fingertip and the proximal transverse crease of 
the palm, with the finger flexed to the extent possible; or, 
with extension limited by more than 30 degrees.  10% is the 
maximum rating available under     DC 5229.  38 C.F.R. 
§ 4.71a.

DC 5154 provides a 10% rating for long finger amputation if 
the point of amputation is at the proximal interphalangeal 
joint or proximal thereto, without metacarpal resection.  A 
20% rating requires that the amputation involve metacarpal 
resection with more than 1-half of the bone lost.  38 C.F.R. 
§ 7.71a.  

Considering the pertinent evidence in light of the pertinent 
rating criteria, the Board finds that the right middle finger 
fracture residuals with DJD have not been more than 10% 
disabling under any applicable rating criteria at any time 
since the initial grant of service connection therefor.    

On March 2005 VA examination, the veteran complained of 
intermittent right hand pain, described as a throbbing 
sensation, that was relieved by medication and massaging the 
hand.  On examination, there were no obvious right hand 
physical deformities.  There was full range of motion of all 
interphalangeal joints including the middle finger, and the 
thumb could touch the fingertip and sweep the palmar surface 
without any difficulties.  The fingertip could touch the 
median transverse fold without any difficulty.  The veteran 
complained of some mild tenderness with palpation of the 
right middle finger proximal interphalangeal joint, but there 
was no evidence of any swelling, erythema, or heat.  He had 
good dexterity and 5/5 hand strength.  Radial pulses were 2+ 
and symmetrical.  There were 2 well-healed, smooth 5 cm. 
surgical scars over the middle finger that blended in well 
with surrounding tissues; that were not tender, adherent, 
hypersensitive, broken down, depressed, inflamed, or 
edematous; and that did not cause limitation of motion of the 
interphalangeal joint related to the scarring.  Right hand X-
rays revealed minimal degenerative changes in the 3rd 
metacarpophalangeal joint.  There was a pin in the base of 
the proximal phalanx of the 3rd finger.  The diagnosis was 
healed fracture of the right middle finger proximal phalanx 
with postoperative open reduction and internal fixation, with 
no evidence of any surgical residual effects, and mild 
residual 3rd metacarpophalangeal joint DJD.  

VA outpatient examination in July 2007 showed normal muscle 
bulk and tone,     5/5 strength all over, and symmetrical 
finger tapping and hand rolling.  August 2007 examination 
showed normal motor and sensory functions in all extremities.  
October 2007 and February 2008 VA outpatient examinations 
each showed normal muscle bulk and tone, 5/5 strength all 
over, and symmetrical finger tapping and hand rolling.  

September 2008 VA examination showed a well-healed, smooth 5 
cm. surgical scar over the middle finger that was without 
evidence of discharge, swelling, or adhesions, and there was 
no right hand edema.  Range of motion testing showed full 
right middle finger extension, metacarpophalangeal and 
proximal interphalangeal joint flexion to 90 degrees each, 
and distal interphalangeal joint flexion to 70 degrees.  
There was no pain to palpation of the metacarpophalangeal or 
proximal interphalangeal joint.  The diagnosis was healed 
right middle finger proximal phalanx fracture with mild 
residual 3rd metacarpal joint DJD.         

In reaching the conclusion that an initial schedular rating 
in excess of 10% is not warranted, the Board has considered 
the facts that 10% is the maximum rating available under DC 
5229, and that the abovementioned clinical findings show no 
evidence of the symptoms required for an initial 20% rating 
under DC 5003 or 5154, i.e. X-ray evidence of involvement of 
2 or more major joints or 2 or more minor joint groups and 
occasional incapacitating exacerbations, or amputation of the 
long finger, respectively.  Inasmuch as no clinical findings 
during this period reflect amputation of the long finger, a 
rating under DC 5154 is not appropriate.

When evaluating musculoskeletal disabilities, the VA may, in 
addition to applying schedular criteria, consider granting a 
higher rating in cases in which the claimant experiences 
additional functional loss due to pain, weakness, excess 
fatigability, or incoordination, to include with repeated use 
during flare-ups, and those factors are not contemplated in 
the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; 
DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The 
provisions of 38 C.F.R. §§ 4.40 and 4.45 are to be considered 
in conjunction with the DCs predicated on limitation of 
motion (see Johnson v. Brown, 9 Vet. App. 7 (1996)).

In this case, however, functional loss due to pain has 
already been taken into consideration in the assignment of 
the current 10% initial rating.  Although on March 2005 VA 
examination the veteran had difficulty with grasping or 
holding objects when he had a flare-up of right hand pain, he 
just waited until the pain eased, and he denied any problems 
with activities of daily living because he used his left hand 
to perform necessary tasks in the interim.  He also denied 
pain with repetitive use of the right hand.  Current 
examination showed full range of right middle finger 
interphalangeal joint motion, without evidence of painful 
motion, weakness, or fatigue after repetitive motions.  VA 
outpatient examinations in July and October 2007 and February 
2008 each showed normal coordination.  September 2008 VA 
repetitive right middle finger range of motion testing showed 
no additional loss of motion due to fatigue or instability, 
and there was no pain to palpation of the metacarpophalangeal 
or proximal interphalangeal joint.  Hence, the record 
presents no basis for assignment of any higher initial rating 
based on DeLuca factors alone, inasmuch as functional 
impairment due to pain is contemplated by the current rating.

Under these circumstances, the record presents no basis for 
assignment of a higher initial rating for the veteran's right 
middle finger fracture residuals with DJD under any 
applicable schedular rating criteria at any time since the 
initial grant of service connection in 2004.

Additionally, the Board finds that there is no showing that, 
at any point since the initial grant of service connection in 
2004, the veteran's right middle finger fracture residuals 
with DJD have reflected so exceptional or unusual a 
disability picture as to warrant the assignment of any higher 
rating on an extraschedular basis pursuant to the provisions 
of 38 C.F.R. § 3.321(b)(1).  The veteran's symptoms and 
clinical findings as documented in medical reports from 2005 
to 2008 do not objectively show that his right middle finger 
fracture residuals with DJD alone markedly interfere with 
employment (i.e., beyond that contemplated in the assigned 
rating), or require frequent periods of hospitalization, or 
otherwise render impractical the application of the regular 
schedular standards, and the Board finds that a schedular 
rating for that disability is adequate in this case.  
Although on March 2005 VA examination the veteran stated that 
he was last employed as a custodian a year ago, he denied 
that his right hand disability had interfered with his 
duties, and stated that he had not been able to get a job 
mainly due to non-service-connected depression and 
difficulties with spelling.  VA outpatient records reflect 
that in April 2006 the veteran was employed by his sister and 
worked in her store, and in May 2007 he worked for her as a 
stocker.  Although the veteran was noted to be unemployed on 
October 2007 and February 2008 VA outpatient examinations, 
there was no indication that this was due to his service-
connected right middle finger disability.  The September 2008 
VA examiner noted that the veteran had not sought any medical 
care for his right hand over the past 4 years, and a review 
of recent occupational therapy records indicated no right 
middle finger dysfunction that limited his ability to care 
for himself.  Hence, the Board concludes that the criteria 
for invoking the procedures set forth in 38 C.F.R. § 
3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

For all the foregoing reasons, the Board finds that there is 
no basis for staged rating pursuant to Fenderson, inasmuch as 
the factual findings do not show distinct time periods from 
2004 to 2008 where the veteran's right middle finger fracture 
residuals with DJD exhibited symptoms that would warrant 
different ratings under any applicable rating criteria, and 
that the claim for an initial rating in excess of 10% must 
thus be denied.  In reaching this conclusion, the Board has 
considered the benefit-of-the-doubt doctrine; however, as the 
preponderance of the evidence is against the claim, the 
doctrine is not for application.  See 38 U.S.C.A. § 5107(b);  
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53- 
56 (1990).




ORDER

An initial rating in excess of 10% for right middle finger 
fracture residuals with DJD is denied.


____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


